Citation Nr: 9932796	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-01 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Honolulu, Hawaii.


FINDING OF FACT

The veteran does not have a current medical diagnosis of 
PTSD.  


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a general matter, service connection may be granted for a 
disorder incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  In 
cases of PTSD, service connection requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy, and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1999); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

The veteran initially has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual" that a claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Generally, to establish that a claim for service 
connection is well grounded, a veteran must submit medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

The veteran has reported several stressors, including the 
exchanging of gun fire in a combat zone in Vietnam, towing a 
disabled vessel from Saigon River to Subic Bay in the 
Philippines, and observing injured and dead personnel in a 
combat zone in Vietnam.  Nonetheless, the evidence of record 
does not establish that the veteran has a current medical 
diagnosis of PTSD.  A January 1998 VA therapy record 
indicates that the veteran's reported war trauma experiences 
did not appear to meet a "full PTSD diagnosis."  A March 
1998 VA treatment record indicates that the veteran was 
treated for PTSD "symptoms," but a medical diagnosis of an 
underlying disability was not rendered.  The veteran was 
hospitalized at the Pacific Center for PTSD in Hilo, Hawaii 
in March 1998 and was assigned a Global Assessment of 
Functioning score of 41-50, but the diagnosis was rule out 
PTSD. 

The Board acknowledges that the veteran has sought treatment 
for his claimed disability, but the evidence to date does not 
establish that he has a current medical diagnosis of PTSD.  
The Board appreciates the veteran's own testimony in regard 
to PTSD, including the testimony from his June 1999 VA Travel 
Board hearing, but as a lay person, he does not possess the 
medical expertise needed to render a diagnosis or to offer an 
opinion regarding the etiology of a disorder.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994), and Robinette v. Brown, 8 
Vet. App. at 77 (a lay account of a physician's statement, 
"filtered as it [is] through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence").

Accordingly, as a well-grounded claim must be supported by 
evidence, not merely allegations, the veteran's claim for 
service connection for PTSD must be denied as not well 
grounded.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  As the veteran's claim is not well grounded, the VA 
has no further duty to assist the veteran in developing the 
record to support this claim.  See Epps v. Gober, 126 F.3d at 
1467-68.

The Board observes that the RO denied this claim as not well 
grounded in the appealed December 1997 rating decision but 
continued this denial in a March 1999 Supplemental Statement 
of the Case on the merits of the claim.  As discussed, the 
Board has denied this same claim as not well grounded.  
However, when an RO does not specifically address the 
question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded-claim analysis.  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

Finally, in a statement received in November 1999, the 
veteran reported that he was currently undergoing an 
unspecified psychiatric treatment program.  The VA has a duty 
under 38 U.S.C.A. § 5103(a) (West 1991) to notify the veteran 
of the evidence needed to complete his application for 
service connection when the VA is aware of the existence of 
relevant evidence.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997); see also Robinette v. Brown, 8 Vet. 
App. at 77-78.  Essentially, the veteran needs competent 
medical evidence showing a current medical diagnosis of PTSD 
related to events in service.  He may apply to reopen his 
claim at any time with such medical evidence.  


ORDER

A well-grounded claim not having been submitted, service 
connection for PTSD is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

